Case 1:17-cv-02161-CBA-RML Document 288 Filed 12/30/19 Page 1 of 1 PageID #: 5199

                       BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                      60 East 42nd Street, Suite 4600, New York, New York 10165
                                 (212) 697–6484, Fax (212) 697–7296


                                                            December 30, 2019

  Via Email and Mail
  All Counsel of Record
  Shimon Asulin
  Clara Grossman
  Irving Grossman
  David Schonfeld
  Pnina Schonfeld

          Re: Schonberg, et al. v. Strulovtch, et al., Case No. 17 Civ. 2161 (CBA) (RML)

  Dear Counsel and Unrepresented Parties:

          This firm represents most of the plaintiffs in the above-referenced action. 1 In accordance
  with Judge Amon’s Individual Motion Practices and Rules, please find enclosed the notice of
  Plaintiffs’ motion for leave to amend and for severance, along with its supporting papers. At this
  time, in accordance with the Court’s rules, only this cover letter will be filed electronically. On
  the day the motion is fully briefed, each party should file its motion papers electronically.

                                           Respectfully yours,
                                           /s
                                           Yitzchak Eliezer Soloveichik

  Enclosures




  1
    Bronstein, Gewirtz & Grossman LLC (“BG&G”) represents all of the plaintiffs in this action except
  five: Shimon Asulin, Clara Grossman, Irving Grossman, David Schonfeld, and Pnina Schonfeld. The
  plaintiffs represented by BG&G are referred to herein as “Plaintiffs.” This letter is being sent to all
  counsel of record via both email and mail; it is being sent to the unrepresented parties only via mail.
